 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT ALLEN GORDON,                              No. 2:18-CV-1781-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (ECF Nos. 7 and 8), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the court are the parties’ briefs on cross motions for summary

23   judgment. (ECF Nos. 15 and 20).

24                  The court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                        1
 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the matter will be remanded for further

15   proceedings.

16

17                           I. THE DISABILITY EVALUATION PROCESS

18                  To achieve uniformity of decisions, the Commissioner employs a five-step

19   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

20   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:
21                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
22                                  not disabled and the claim is denied;
23                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
24                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
25
                    Step 3          If the claimant has one or more severe impairments,
26                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
27                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
28
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on December 15, 2014. See CAR 17.1

 3   In the application, plaintiff claims disability began on September 20, 2011. See id. Plaintiff’s

 4   claim was initially denied. Following denial of reconsideration, plaintiff requested an

 5   administrative hearing, which was held on December 22, 2016, before Administrative Law Judge

 6   (ALJ) Curtis Renoe. In a May 19, 2017, decision, the ALJ concluded plaintiff is not disabled

 7   based on the following relevant findings:

 8                  1.     The claimant has the following severe impairment(s): lumbar spine
                           degenerative disc disease at L5-S1, bilateral carpal tunnel
 9                         syndrome, polycythemia vera status post coronary artery disease
                           bypass surgery with stenting in 2013, cervical spine disc bulge
10                         with right neural foramen, obesity, anxiety disorders, and deep
                           vein thrombosis;
11
                    2.     The claimant does not have an impairment or combination of
12                         impairments that meets or medically equals an impairment listed in
                           the regulations;
13
                    3.     The claimant has the following residual functional capacity: the
14                         claimant can perform light work; the claimant can lift and/or carry
                           up to 10 pounds frequently and up to 20 pounds occasionally; sit
15                         for up to 2 hours without interruption; stand for up to 1 hour
                           without interruption; walk for up to 30 minutes without
16                         interruption, sit for up to 6 hours in a normal workday total with
                           normal breaks; stand for up to 4 hours in a normal workday total
17                         with normal breaks; walk for up to 4 hours total in a normal
                           workday with normal breaks; frequently reach overhead with the
18                         bilateral upper extremities; handle and finger frequently with the
                           right upper extremity; push/pull frequently with the bilateral upper
19                         extremities; frequently operate foot controls bilaterally with the
                           right/left foot; never climb ladders/ropes or scaffolds, kneel, or
20                         crawl; occasionally balance and crouch; frequently climb ramps
                           and stairs and stoop; never be exposed to unprotected heights or
21                         hazardous machinery; avoid concentrated exposure to fumes,
                           dusts, odors, gases, or other pulmonary irritants; and work in noise
22                         conditions up to a loud level (e.g., heavy traffic); the claimant is
                           further limited to performing simple routine repetitive tasks,
23                         making simple work-related decisions, having occasional
                           interactions with supervisors and coworkers, and never interacting
24                         with the public other than for brief, superficial encounters not
                           connected with the job duties;
25

26   ///
27
            1
                  Citations are the to the Certified Administrative Record (CAR) lodged on October
28
     17, 2018 (ECF No. 12).
                                                      4
 1                  4.      Considering the claimant’s age, education, work experience,
                            residual functional capacity, and vocational expert testimony, there
 2                          are jobs that exist in significant numbers in the national economy
                            that the claimant can perform.
 3
                    See CAR 19-31.
 4

 5   After the Appeals Council declined review on May 7, 2018, this appeal followed.

 6

 7                                           III. DISCUSSION

 8                  In his opening brief, plaintiff argues: (1) the ALJ erred by failing to provide

 9   sufficient reasons for rejecting marked mental limitations opined by the consultative examining

10   physician, Dr. Sunde; and (2) the ALJ erred by failing to elicit vocational expert testimony

11   concerning deviations from the Dictionary of Occupational Titles.

12          A.      Evaluation of Medical Opinions

13                  “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

14   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

15   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

16   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

17   opinion over another. See id.

18                  Under the regulations, only “licensed physicians and certain qualified specialists”

19   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

20   674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on

21   an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it

22   rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,

23   1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute

24   substantial evidence when the opinions are consistent with independent clinical findings or other

25   evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social

26   workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.

27   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

28   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).
                                                        5
 1   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

 2   workers may be discounted provided the ALJ provides reasons germane to each source for doing

 3   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

 4   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

 5   when opinions from “other sources” may be considered acceptable medical opinions).

 6                  The weight given to medical opinions depends in part on whether they are

 7   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

 8   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

 9   professional, who has a greater opportunity to know and observe the patient as an individual, than

10   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

11   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

12   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

13   Cir. 1990).

14                  In addition to considering its source, to evaluate whether the Commissioner

15   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

16   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

17   uncontradicted opinion of a treating or examining medical professional only for “clear and

18   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

19   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

20   by an examining professional’s opinion which is supported by different independent clinical
21   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

22   1041 (9th Cir. 1995).

23                  A contradicted opinion of a treating or examining professional may be rejected

24   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

25   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

26   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a
27   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

28   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining
                                                        6
 1   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

 2   without other evidence, is insufficient to reject the opinion of a treating or examining

 3   professional. See id. at 831. In any event, the Commissioner need not give weight to any

 4   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

 5   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

 6   also Magallanes, 881 F.2d at 751.

 7                  1.      The ALJ’s Analysis

 8                  At Step 4, the ALJ evaluated the medical opinion evidence to determine plaintiff’s

 9   mental residual functional capacity. See CAR 26-29. The ALJ relied on the opinions of the

10   agency consultative reviewing doctors, see CAR 27 (citing Exhibits 2A, 5A, and 6A), and

11   consultative examining physician, Dr. Bachelor, see id. (citing Exhibit 3F). The ALJ gave little

12   weight to the opinion of consultative examining physician, Dr. Sunde. See id. (citing Exhibit

13   10F).

14                  As to Dr. Sunde, who conducted an examination of plaintiff in March 2015, the

15   ALJ stated:

16                  Dr. Sunde opined that the claimant has moderate impairments in complex
                    tasks, complying with safety, and responding to changes and marked
17                  impairment in persistence and pace (Ex. 10F). The undersigned accords
                    little weight to this opinion. The consultative examiner based his opinion
18                  on the claimant’s presentation on this one particular day, which is more
                    like a “snap shot” of claimant’s functioning as opposed to an overall
19                  assessment of his functioning throughout the entire relevant period. This
                    one-time examination is not reflective of the claimant’s impairments
20                  throughout the record. While the moderate impairments are consistent
                    with the record, the marked impairment in persistence and pace is not
21                  supported. The claimant is able to care for himself and look after others,
                    including his mother and young children. He is able to make easy meals,
22                  dust, and do laundry. He goes out daily and can go grocery shopping. He
                    watches television daily (Ex. 4E). He also spends time reading (Ex. 23F,
23                  p. 8). The claimant’s ability to participate in daily life and care for himself
                    indicates that his persistence and pace is not marked[ly limited].
24                  Moreover, the record does not indicate that the claimant seeks regular
                    counseling for his anxiety. Additionally, the claimant reported in March
25                  2016 that Xanax helps to keep his anxiety under control (Ex. 19F, p. 12).
                    Furthermore, these findings are not consistent with the rest of the record,
26                  which does not indicate significant mental impairments in persistence and
                    pace by any other examiner.
27
                    CAR 27-28.
28
                                                        7
 1                  2.     Plaintiff’s Contentions

 2                  Plaintiff argues the ALJ failed to provide sufficient reasons for rejecting Dr.

 3   Sunde’s opinion that plaintiff is markedly limited in persistence and pace. According to plaintiff:

 4                           The ALJ rejected the marked limitations in persistence and pace
                    assessed by Dr. Sunde and did not provide any reason to reject the
 5                  moderate limitation assessed by Dr. Sunde in the ability to comply with
                    job rules and attendance. AR 28. An ALJ may not reject the opinion of a
 6                  treating or examining physician that is uncontradicted without providing
                    “clear and convincing reasons that are supported by substantial evidence.”
 7                  Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir.1996). Where the opinion
                    of a treating or examining physician is contradicted, the ALJ must still
 8                  provide “specific and legitimate reasons that are supported by substantial
                    evidence” in order to reject it. Orn v. Astrue, 495 F.3d 625, 633 (9th
 9                  Cir.2007).
                             The ALJ rejected the marked limitation in persistence and pace
10                  assessed by the consultative examiner because they were based on a one-
                    time examination. AR 27. This reason is not legitimate because the
11                  Commissioner regularly relies on the opinion of one-time examiners to
                    grant or deny cases. In fact, the ALJ sent Gordon out for a consultative
12                  physical examination after the hearing and he had no problem accepting
                    the limitations assessed by that examiner that resulted in a finding of not
13                  disabled. The ALJ’s rejection of the psychiatric consultative examiner
                    appears conclusion driven.
14                           The ALJ stated that the psychiatric consultative examiner’s
                    opinion was inconsistent with Gordon’s daily activities of watching
15                  television, reading and caring for himself. AR 27. The ALJ does not
                    provide a sufficient rational that the ability to perform these activities at a
16                  slow pace is inconsistent with Dr. Sunde’s marked limitations in
                    persistence and pace. Gordon performs his minor daily activities at his
17                  own slow pace. He stated that he visits his adult nephew and while he is
                    visiting his nephew his grand niece and nephew are there as well. AR 50.
18                  Gordon testified that he just hangs out while his nephew is there and “just
                    visits.” AR 51. Gordon did not testify that he babysits or takes
19                  responsibility for his grandniece or nephew.
                             The ALJ did not cite to anything specific or legitimate in the
20                  record that shows that Gordon’s persistence and pace was inconsistent
                    with Dr. Sunde’s assessment. The ALJ also rejected Dr. Sunde’s opinion
21                  stating that no other examiner in the record assessed significant limitation
                    in persistence and pace. AR 28. However, this is not true as the previous
22                  consultative examiner, Dr. Bacheler assessed moderate limitations in
                    persistence and pace. A mere conflict is insufficient to qualify as a
23                  legitimate reason for the rejection because it is only when a conflict exists
                    that the specific and legitimate standard is triggered.
24                           Dr. Sunde’s assessment documents that Gordon’s condition
                    worsened. This is consistent with the treating records from this time that
25                  show that Gordon presented for treatment stating that he has been
                    following up with counseling at Pain Management where he discussed
26                  with his counselor that his anxiety and depression symptoms are getting
                    worse. AR 1410. Gordon reported that his mental health medication was
27                  increased but that it had not helped to decrease his anxiety/depression
                    symptoms. Id. Gordon reported that his current Xanax prescription was
28                  not working and that he discussed increasing his Xanax prescription. Id.
                                                         8
 1                          Dr. Sunde’s assessment regarding persistence and pace is
                    supported by his examination findings. While the ALJ is not obligated to
 2                  “reconcile explicitly every conflicting shred of medical testimony,” he
                    cannot simply selectively choose evidence in the record that supports his
 3                  conclusions; Robinson v. Barnhart, 366 F.3d 1078, 1083 (10th Cir.2004)
                    (citing Switzer v. Heckler, 742 F.2d 382, 385–86 (7th Cir.1984)) (“The
 4                  ALJ is not entitled to pick and choose from a medical opinion, using only
                    those parts that are favorable to a finding of nondisability.”); and Day v.
 5                  Weinberger, 522 F.2d 1154, 1156 (9th Cir.1975) (An ALJ is not permitted
                    to reach a conclusion “simply by isolating a specific quantum of
 6                  supporting evidence.”).
                            The error is not harmless. This case is distinguishable from Stubbs-
 7                  Danielson v. Astrue, 539 F.3d 1169 (9th Cir. 2008). In Stubbs-Danielson
                    the court found that a moderate limitation in concentration, persistence,
 8                  and pace was adequately considered in a limitation to simple work.
                    However, in that case the limitation was only a moderate limitation in
 9                  concentration persistence and pace. In this case the limitation is marked.

10                  Plaintiff also contends the ALJ erred by failing to provide any reasons for rejecting

11   Dr. Sunde’s opinion that plaintiff is moderately limited in ability to maintain attendance. Plaintiff

12   asserts:

13                          The ALJ also failed to provide any reason to reject the moderate
                    limitations in attendance assessed by Dr. Sunde . See Bagby v. Comm'r of
14                  Soc. Sec., 606 Fed.Appx. 888, 890 (9th Cir. 2015) (unpublished); Betts v.
                    Colvin, 531 Fed.Appx. 799, 800 & n.1 (9th Cir. 2013) (unpublished)
15                  (distinguishing Stubbs-Danielson and holding that ALJ erred by affording
                    “greatest weight” to medical opinion but disregarding aspects of that
16                  opinion including limitations on attendance, among other areas); Olmedo
                    v. Colvin, No. 1:14-cv-621-SMS, 2015 WL 3448093, at *8-9 (E.D. Cal.
17                  May 28, 2015) (holding that RFC limiting claimant to simple, repetitive
                    tasks with no public contact did not account for limitations in maintaining
18                  attendance and completing a normal workday or workweek, among
                    others); Shea v. Astrue, No. ED CV 12-86-E, 2012 WL 12878360, at *1-2
19                  (C.D. Cal. Aug. 10, 2012) (holding that RFC limiting claimant to simple,
                    repetitive tasks with no public contact did not adequately account for
20                  limitations in attendance).
21                  3.      Decision

22                  The court finds no error with respect to Dr. Sunde’s opinion that plaintiff has

23   marked limitations in persistence and pace. While the ALJ’s reference to a one-time examination

24   and plaintiff’s daily activities do not lend much support to his conclusion regarding this opinion,

25   the ALJ nonetheless cited legally sufficient reasons supported by the record. Specifically, as the

26   ALJ noted, Dr. Bachelor, who also conducted a one-time consultative examination of plaintiff,

27   rendered a less restrictive opinion as to plaintiff’s ability to maintain persistence and pace. Given

28   that the opinions of non-examining professionals may constitute substantial evidence when the
                                                        9
 1   opinions are consistent with independent clinical findings or other evidence in the record, see

 2   Thomas, 278 F.3d at 957, Dr. Bachelor’s opinion of less-than-marked limitations in persistence in

 3   pace, rendered following an objective examination, constitute evidence sufficient to support the

 4   ALJ’s rejection of marked limitations in persistence and pace. Moreover, because an ALJ may

 5   resolve a conflict between the opinions of treating and examining sources, see Andrews, 53 F.3d

 6   at 1041, the ALJ here was certainly entitled to resolve the conflict between the opinions of Drs.

 7   Sunde and Bachelor.

 8                   The court, however, finds the ALJ erred by not explaining why he rejected Dr.

 9   Sunde’s opinion that plaintiff is moderately limited in his ability to maintain attendance. In

10   making this finding, the court rejects defendant’s suggestion Dr. Sunde did not even express an

11   opinion as to attendance. As defendant observes, Dr. Sunde opined plaintiff is moderately limited

12   in his ability to follow work rules, such as those related to safety and attendance. See CAR 650.

13   Defendant argues the examples provided by Dr. Sunde are irrelevant and, in any event, the ALJ

14   accounted for limitations regarding safety. The court does not agree Dr. Sunde’s opinion can be

15   cherry-picked in this fashion. To the extent the ALJ found importance in the safety example,

16   enough so to include specific safety-related limitations in the residual functional capacity

17   assessment, Dr. Sunde’s example regarding attendance is equally important and the ALJ erred by

18   not at least discussing it.

19                   The matter will be remanded to allow the ALJ to further consider Dr. Sunde’s

20   opinion that plaintiff is moderately limited in his ability to maintain attendance.
21           B.      Vocational Finding

22                   The Medical-Vocational Guidelines (“Grids”) provide a uniform conclusion about
23   disability for various combinations of age, education, previous work experience, and residual
24   functional capacity. The Grids allow the Commissioner to streamline the administrative process
25   and encourage uniform treatment of claims based on the number of jobs in the national economy
26   for any given category of residual functioning capacity. See Heckler v. Campbell, 461 U.S. 458,
27   460-62 (1983) (discussing creation and purpose of the Grids).
28   ///
                                                       10
 1                  The Commissioner may apply the Grids in lieu of taking the testimony of a

 2   vocational expert only when the Grids accurately and completely describe the claimant’s abilities

 3   and limitations. See Jones v. Heckler, 760 F.2d 993, 998 (9th Cir. 1985); see also Heckler v.

 4   Campbell, 461 U.S. 458, 462 n.5 (1983). Thus, the Commissioner generally may not rely on the

 5   Grids if a claimant suffers from non-exertional limitations because the Grids are based on

 6   exertional strength factors only.2 See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(b).

 7   “If a claimant has an impairment that limits his or her ability to work without directly affecting

 8   his or her strength, the claimant is said to have non-exertional . . . limitations that are not covered

 9   by the Grids.” Penny v. Sullivan, 2 F.3d 953, 958 (9th Cir. 1993) (citing 20 C.F.R., Part 404,

10   Subpart P, Appendix 2, § 200.00(d), (e)). The Commissioner may, however, rely on the Grids

11   even when a claimant has combined exertional and non-exertional limitations, if non-exertional

12   limitations do not impact the claimant’s exertional capabilities. See Bates v. Sullivan, 894 F.2d

13   1059, 1063 (9th Cir. 1990); Polny v. Bowen, 864 F.2d 661, 663-64 (9th Cir. 1988).

14                  In cases where the Grids are not fully applicable, the ALJ may meet his burden

15   under step five of the sequential analysis by propounding to a vocational expert hypothetical

16   questions based on medical assumptions, supported by substantial evidence, that reflect all the

17   plaintiff’s limitations. See Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995). Specifically,

18   where the Medical-Vocational Guidelines are inapplicable because the plaintiff has sufficient

19   non-exertional limitations, the ALJ is required to obtain vocational expert testimony. See

20
21
            2
                     Exertional capabilities are the primary strength activities of sitting, standing,
     walking, lifting, carrying, pushing, or pulling and are generally defined in terms of ability to
22   perform sedentary, light, medium, heavy, or very heavy work. See 20 C.F.R., Part 404, Subpart
     P, Appendix 2, § 200.00(a). “Sedentary work” involves lifting no more than 10 pounds at a time
23   and occasionally lifting or carrying articles like docket files, ledgers, and small tools. See 20
     C.F.R. §§ 404.1567(a) and 416.967(a). “Light work” involves lifting no more than 20 pounds at
24   a time with frequent lifting or carrying of objects weighing up to 10 pounds. See 20 C.F.R. §§
     404.1567(b) and 416.967(b). “Medium work” involves lifting no more than 50 pounds at a time
25   with frequent lifting or carrying of objects weighing up to 25 pounds. See 20 C.F.R. §§
     404.1567(c) and 416.967(c). “Heavy work” involves lifting no more than 100 pounds at a time
26   with frequent lifting or carrying of objects weighing up to 50 pounds. See 20 C.F.R. §§
     404.1567(d) and 416.967(d). “Very heavy work” involves lifting objects weighing more than 100
27   pounds at a time with frequent lifting or carrying of objects weighing 50 pounds or more. See 20
     C.F.R. §§ 404.1567(e) and 416.967(e). Non-exertional activities include mental, sensory,
28   postural, manipulative, and environmental matters which do not directly affect the primary
     strength activities. See 20 C.F.R., Part 404, Subpart P, Appendix 2, § 200.00(e).
                                                         11
 1   Burkhart v. Bowen, 587 F.2d 1335, 1341 (9th Cir. 1988).

 2                  Hypothetical questions posed to a vocational expert must set out all the substantial,

 3   supported limitations and restrictions of the particular claimant. See Magallanes v. Bowen, 881

 4   F.2d 747, 756 (9th Cir. 1989). If a hypothetical does not reflect all the claimant’s limitations, the

 5   expert’s testimony as to jobs in the national economy the claimant can perform has no evidentiary

 6   value. See DeLorme v. Sullivan, 924 F.2d 841, 850 (9th Cir. 1991). While the ALJ may pose to

 7   the expert a range of hypothetical questions based on alternate interpretations of the evidence, the

 8   hypothetical that ultimately serves as the basis for the ALJ’s determination must be supported by

 9   substantial evidence in the record as a whole. See Embrey v. Bowen, 849 F.2d 418, 422-23 (9th

10   Cir. 1988).

11                  At Step 5, the ALJ determined the Grids are not applicable and obtained

12   vocational expert testimony. See CAR 30-31. In response to interrogatories, the vocational

13   expert testified plaintiff can perform work that exists in significant numbers in the national

14   economy. See id. In particular, the vocational expert identified the following representative

15   occupations: (1) collater; (2) garment folder; and (3) stock checker. See id. at 31. Pursuant to

16   Social Security Ruling (SSR) 00-4p, the ALJ determined the vocational expert’s testimony is

17   consistent with the information contained in the Dictionary of Occupational Titles (DOT). See id.

18                  Plaintiff argues the ALJ erred because, contrary to the ALJ’s explicit finding, the

19   occupations identified by the vocational expert do in fact conflict with the information in the

20   DOT, and the ALJ failed to resolve this conflict. Given the remand ordered above based on the
21   ALJ’s failure to consider Dr. Sunde’s limitation in plaintiff’s ability to maintain attendance, it is

22   not necessary to rule on this issue because the current vocational findings will be rendered moot

23   on remand. To the extent further consideration of moderate limitations in plaintiff’s ability to

24   maintain attendance affect the ALJ’s residual functional capacity assessment, further vocational

25   expert testimony will be required.

26   ///
27   ///

28   ///
                                                        12
 1                                          IV. CONCLUSION

 2                  For the foregoing reasons, this matter will be remanded under sentence four of 42

 3   U.S.C. § 405(g) for further development of the record and/or further findings addressing the

 4   deficiencies noted above.

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1.      Plaintiff’s motion for summary judgment (ECF No. 15) is granted;

 7                  2.      Defendant’s motion for summary judgment (ECF No. 20) is denied;

 8                  3.      The Commissioner’s final decision is reversed and this matter is remanded

 9   for further proceedings consistent with this order; and

10                  4.      The Clerk of the Court is directed to enter judgment and close this file.

11

12

13

14   Dated: June 10, 2019
                                                         ____________________________________
15
                                                         DENNIS M. COTA
16                                                       UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                       13
